Case 7:18-cv-00310-GEC Document 31 Filed 03/25/19 Page 1 of 2 Pageid#: 225
                                                                            CLERK'
                                                                                 B OFI
                                                                                     TICE U,S, DISX COURT
                                                                                   ATI
                                                                                     '
                                                                                     kOANOKE,VA
                                                                                               FiLED

                                                                                       MA2 2.5 2 lg
                           UN ITED STATES DISTRICT CO UR T                        JULIA . U            :CL
                                                                                 BY;
                       FOR TH E W ESTERN D ISTR ICT OF VIRG INIA                       D               ER
                                  R OA N OK E DIW SIO N

Tlv N ATION AL BANK OF
BLA CK SB URG,

       Plaintiff,
                                                                 CIV IL A CTION N O .
                                                                 7:18-cv-00310-GEC

EVEREST N ATION AL IN SUM N CE
COMPANY,
       Defendant.


                             A G R E ED O R D E R O F D ISM ISSA L

            Cam e on to be considered the JointM otion to D ism iss filed by The N ationalBank

  of Blacksburg CENationalBank''),togetherwith EverestNationallnsurance Company
  (GGEveresf').The Court, having considered said motion, and being otherwise fully
  apprised ofthe circum stances in thiscause,isofthe opinion thatsaid m otion isw elltaken

  and should be,in al1things,granted. Itistherefore,
        .
            ORD ERED ,AD JUDGED Ar        DECREED thatallclaim sthafwerefiled orthatcould

  havebeentsledhereinbe,andthesameherebyare,dismissedwithprejudice.Itisfurther
            ORDERED ,AD JUD GED AN D DECREED thatN ationalBank and Everestshalleach

  pay its own costs and attorneys' fees incurred in this lawsuit. ltis tinally

            ORDERED ,AD JU DGED AN D DECREED thata1l other reliefnotexpressly granted

  herein ishereby denied.

            Signed this 25thday ofM arch, 2019.

                                                             a                             '
                                                    SeniorU nited StatesD istrictJudge
Case 7:18-cv-00310-GEC Document 31 Filed 03/25/19 Page 2 of 2 Pageid#: 226




 AG REED AS TO FOR M AN D SUBSTAN CE :



 sm rian S.W heeler .                sN ichaelK eelev
 BRIAN S.W HEELER                    M ICH AEL KEELEY
 V SB 74248                          TexasBar'N o.11157800
 bwheeler@ cowanperry.com            michael.keeley@ clarc illstrasburger.com
 DOU GLA S W .D EN SM ORE            Adm itted Pro Hac Vice
 V SB 19994                          JOHN R.RIDDLE
 ddensmore@cowanperry.com            TexasBarN o.16890200
 JA M ES K .CO W AN ,JR.             john.riddle@ claru illstrasburger.com
 VSB 37163                           Adm itted Pro Hac Vice
 jcowah@ cowanperry.com              CLARK H ILL STRASBURGER
 COW AN PERRY PC                     901M ain Street,Suite 6000
 250 South m ain Street,Suite 226    D allas,Texas75202-3794
 Blacksburg,V ièginia 24060          (214)651-4718
 (540)443-2850                       (214)659-4121-Fax
 (888)755-1450-Fax
                                     -
                                         and-
 ATTORNEYSFOk PLM NTIFF
 TH E NATIO NM ZBA NK O F            KIN G F.TO W ER
 BLACKSBURG                          V irginia StateBarN o.38767
                                     ldower@woodsrogers.com
                                     M ARK D .LOFTIS
                                     V irginia StateBafN o.30285
                                     loftis@woodsrogers.com
                                     W OO DS ROGER S PLC
                                     10 South Jefferson,Suite 1400
                                     Roanoke,V irginia 24038-4125
                                     (504)983-7600
                                     (504)983-7711-Fax
                                     ATTO RNEY S FO R DEFENDA NT
                                     EVEREST NATIO NAL IN SU R AN CE
                                     CO M PAN Y
